
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.01

AMENDMENT
TO THE
WELLPOINT 401(k) RETIREMENT SAVINGS PLAN


        The WellPoint 401(k) Retirement Savings Plan (the "Plan"), as amended
through January 1, 2001, is hereby further amended, effective as of April 30,
2002.

        1.    A new Section 3.17 providing for prior service credit for
employees of RightCHOICE Managed Care, Inc. and HealthLink, Inc. is added at the
end of Article III.

        3.17    RightCHOICE/HealthLink.    Each individual employed by
RightCHOICE Managed Care, Inc. ("RightCHOICE") on April 30, 2002, and each
individual employed by HealthLink,Inc. ("HealthLink") on May 5, 2002 who becomes
an Eligible Employee on May 1, 2002 (with respect to an individual employed by
RightCHOICE) or on May 6, 2002 (with respect to an individual employed by
HealthLink) in connection with the authorization of RightCHOICE and HealthLink
as Participating Companies will receive credit under the Plan for all service
completed prior to May 1, 2002 (with respect to an individual employed by
RightCHOICE) and May 6, 2002 (with respect to an individual employed by
HealthLink), as described in Appendices XII (RightCHOICE) and XIII (HealthLink),
provided, however, that no such Eligible Employee will be eligible for the
Grandfathered Match implemented in 1997 regardless of his or her aggregated
service.

        2.    A new Section 3.18 providing for prior service credit for
employees of Texas Managed Care Administrative Services, Inc. is added at the
end of Article III.

        3.18    Texas Managed Care Administrative Services, Inc.    Each
individual employed by Texas Managed Care Administrative Services, Inc.
("TMCAS") on April 30, 2002 who becomes an Eligible Employee on May 1, 2002 in
connection with the authorization of TMCAS as a Participating Company will
receive credit under the Plan for all service completed prior to May 1, 2002 for
TMCAS, provided, however, that no such Eligible Employee will be eligible for
the Grandfathered Match implemented in 1997 regardless of his or her aggregated
service.

        3.    Section 5.01 governing Salary Deferral Contributions is amended,
effective as of January 1, 2002, to increase the maximum contribution per
payroll period to 20% from 15% and, effective as of May 1, 2002, to decrease the
minimum contribution per payroll period to 1% from 2%.

        4.    Appendix VII: Participating Companies is amended to reflect the
authorization of RightCHOICE Managed Care, Inc. as a Participating Company
effective as of May 1, 2002 and to reflect the authorization of HealthLink, Inc.
as a Participating Company effective as of May 6, 2002.

        5.    A new Appendix XII: Special Provisions Applicable to RightCHOICE
Employees is added at the end of the Plan effective as of May 1, 2002.

APPENDIX XII: SPECIAL PROVISIONS APPLICABLE TO RIGHTCHOICE EMPLOYEES

        The Blue Cross and Blue Shield of Missouri 401(k) Savings Program (the
"RightCHOICE Plan") will be merged into the Plan effective as of 11:59 p.m. on
July 14, 2002. Assets and liabilities of the RightCHOICE Plan, together with the
assets and liabilities of this Plan, will constitute a single plan within the
meaning of Code Section 414(l) as of July 15, 2002 (the "Plan Merger Date").
Unless otherwise expressly provided herein, the rights and benefits of a
participant in the RightCHOICE Plan (each a "RightCHOICE Participant") who
terminates employment with RightCHOICE Managed Care, Inc. ("RightCHOICE") on or
prior to July 15, 2002 are determined in accordance with the provisions of the
RightCHOICE Plan as in effect prior to July 15, 2002. References in the Plan to
"Participant" as defined in Article II include each RightCHOICE Participant with
an interest in the RightCHOICE Plan on July 14, 2002 without regard to his or
her status as a current or former employee of RightCHOICE. This Appendix XII is
designed to describe special provisions that apply specifically to individuals
employed by

--------------------------------------------------------------------------------

RightCHOICE on and after May 1, 2002 (each a "RightCHOICE Employee") and to
preserve under the Plan any benefits that are accrued by RightCHOICE Employees
under the RightCHOICE Plan prior to July 15, 2002 to the extent such benefits
are protected under Code Section 411(d)(6). The provisions of the Plan apply to
the benefits of RightCHOICE Employees described in this Appendix subject to the
restriction applicable to protected benefits and except to the extent modified
by the terms of this Appendix. In the event of a conflict, the provisions of
this Appendix will control.

        1.01    Eligibility.    Notwithstanding anything to the contrary in the
Plan, each individual who is, or becomes, an Employee of RightCHOICE on or after
May 1, 2002 is eligible to participate in the Plan as described in Article IV
and make Salary Deferral Contributions as described in Article V, provided that
he or she otherwise satisfies the Plan's eligibility requirements. In no event
will any such individual's Salary Deferral Contribution election described in
Article V apply to Compensation earned prior to May 1, 2002.

        1.02    Matching Contributions.    For purposes of determining the six
percent (6%) limit on Matching Contributions, only Compensation that a
RightCHOICE Employee earns after April 30, 2002 while eligible for Matching
Contributions under the Plan will be taken into account. If the RightCHOICE
Employee has accrued service prior to May 1, 2002 that is recognized under the
RightCHOICE Plan at April 30, 2002, such service, as well as service accrued
under this Plan, will be taken into account for purposes of determining
eligibility for a Matching Contribution under Section 5.02(g).

        1.03    Restoration of Forfeitures.    If the nonvested part of a former
RightCHOICE Participant's account under the RightCHOICE Plan was forfeited
following a distribution of the vested part of such account upon termination of
employment prior to the Plan Merger Date, such nonvested part will be restored
as follows: If the former RightCHOICE Participant becomes an Eligible Employee
within the applicable time limit on or after the Plan Merger Date, and repays
the amount of the prior distribution within the applicable time limit, the
nonvested part that was previously forfeited will be restored (without interest)
under this Plan, and the entire Account will be fully vested. The former
RightCHOICE Participant must become an Eligible Employee before incurring five
consecutive one-year breaks in service and make the repayment within five years
of the date of his or her employment as an Eligible Employee. If a former
RightCHOICE Participant who terminated employment prior to the Plan Merger Date
becomes an Eligible Employee prior to incurring five consecutive one-year
breaks-in-service, and did not receive a distribution at his or her prior
termination of employment, any nonvested part of his or her Account that was
previously forfeited will automatically be restored under this Plan, and the
entire Account will be fully vested. Funds for restoring forfeited amounts under
this Section will be drawn from a special contribution to the Plan to be made by
the appropriate Participating Company, as determined by the Committee. The
special contribution will not be subject to the limitations under the Internal
Revenue Code Section 415.

        1.04    Use of Forfeitures.    Any forfeitures existing under the
RightCHOICE Plan at the Plan Merger Date will be applied against Matching
Contributions under this Plan.

        1.05    In-Service Withdrawals.    In addition to the amounts described
in Section 9.04, a RightCHOICE Employee participating in the Plan may make an
in-service withdrawal of all amounts attributable to assets transferred from the
RightCHOICE Plan to the Plan on his or her behalf (other than earnings on
elective deferrals made after 1988), subject to the hardship withdrawal
provisions in Section 9.04.

        1.06    Loan Repayments.    As soon as administratively practicable
after May 1, 2002, each participant loan in a RightCHOICE Participant's account
under the RightCHOICE Plan with an outstanding balance at May 1, 2002 will be
transferred to such participant's Account in this Plan,

2

--------------------------------------------------------------------------------




and repayment on such loans will commence under this Plan. Any participant loan
made on or after May 2, 2002 under the RightCHOICE Plan (each a "New Loan") will
be transferred to this Plan as of the Plan Merger Date. Repayment on each such
New Loan will be amortized over the remaining term of the loan, taking into
account repayment amounts that were suspended under the RightCHOICE Plan prior
to the Plan Merger Date.

        1.07    Previous Authorizations.    All distributions in progress,
outstanding loans and hardship distributions initiated under the RightCHOICE
Plan, except as provided to the contrary in this Appendix, will be administered
under the Plan as of the Plan Merger Date.

        6.    A new Appendix XIII: Special Provision Applicable to HealthLink
Employees is added at the end of the Plan effective as of May 6, 2002.

APPENDIX XIII: SPECIAL PROVISIONS APPLICABLE TO HEALTHLINK EMPLOYEES

        The HealthLink,Inc. Savings Incentive Profit Sharing Plan (401(k)) (the
"HealthLink Plan") will be merged into the Plan effective as of 11:59 p.m. on
July 14, 2002. Assets and liabilities of the HealthLink Plan, together with the
assets and liabilities of this Plan, will constitute a single plan within the
meaning of Code Section 414(l) as of July 15, 2002 (the "Plan Merger Date").
Unless otherwise expressly provided herein, the rights and benefits of a
participant in the HealthLink Plan (each a "HealthLink Participant") who
terminates employment with HealthLink, Inc. ("HealthLink") on or prior to
July 15, 2002 are determined in accordance with the provisions of the HealthLink
Plan as in effect prior to July 15, 2002. References in the Plan to
"Participant" as defined in Article II include each HealthLink Participant with
an interest in the HealthLink Plan on July 14, 2002 without regard to his or her
status as a current or former employee of HealthLink. This Appendix XIII is
designed to describe special provisions that apply specifically to individuals
employed by HealthLink on and after May 6, 2002 (each a "HealthLink Employee")
and to preserve under the Plan any benefits that are accrued by HealthLink
Employees under the HealthLink Plan prior to July 15, 2002 to the extent such
benefits are protected under Code Section 411(d)(6). The provisions of the Plan
apply to the benefits of HealthLink Employees described in this Appendix subject
to the restriction applicable to protected benefits and except to the extent
modified by the terms of this Appendix. In the event of a conflict, the
provisions of this Appendix will control.

        1.01    Eligibility.    Notwithstanding anything to the contrary in the
Plan, each individual who is, or becomes, an Employee of HealthLink on or after
May 6, 2002 is eligible to participate in the Plan as described in Article IV
and make Salary Deferral Contributions as described in Article V, provided that
he or she otherwise satisfies the Plan's eligibility requirements. In no event
will any such individual's Salary Deferral Contribution election described in
Article V apply to Compensation earned prior to May 6, 2002.

        1.02    Matching Contributions.    For purposes of determining the six
percent (6%) limit on Matching Contributions, only Compensation that a
HealthLink Employee earns after May 5, 2002 while eligible for Matching
Contributions under the Plan will be taken into account. If the HealthLink
Employee has accrued service prior to May 6, 2002 that is recognized under the
HealthLink Plan at May 5, 2002, such service, as well as service accrued under
this Plan, will be taken into account for purposes of determining eligibility
for a Matching Contribution under Section 5.02(g).

        1.03    Restoration of Forfeitures.    If the nonvested part of a former
HealthLink Participant's account under the HealthLink Plan was forfeited
following a distribution of the vested part of such account upon termination of
employment prior to the Plan Merger Date, such nonvested part will be restored
as follows: If the former HealthLink Participant becomes an Eligible Employee
within the applicable time limit on or after the Plan Merger Date, and repays
the amount of the prior

3

--------------------------------------------------------------------------------




distribution within the applicable time limit, the nonvested part that was
previously forfeited will be restored (without interest) under this Plan, and
the entire Account will be fully vested. The former HealthLink Participant must
become an Eligible Employee before incurring five consecutive one-year breaks in
service and make the repayment within five years of the date of his or her
employment as an Eligible Employee. If a former HealthLink Participant who
terminated employment prior to the Plan Merger Date becomes an Eligible Employee
prior to incurring five consecutive one-year breaks-in-service, and did not
receive a distribution at his or her prior termination of employment, any
nonvested part of his or her Account that was previously forfeited will
automatically be restored under this Plan, and the entire Account will be fully
vested. Funds for restoring forfeited amounts under this Section will be drawn
from a special contribution to the Plan to be made by the appropriate
Participating Company, as determined by the Committee. The special contribution
will not be subject to the limitations under the Internal Revenue Code
Section 415.

        1.04    Use of Forfeitures.    Any forfeitures existing under the
HealthLink Plan at the Plan Merger Date will be applied against Matching
Contributions under this Plan.

        1.05    Distribution Forms.    In addition to the single sum
distribution form provided for in Section 11.08, a HealthLink Employee may elect
to take amounts in his or her Account attributable to assets transferred from
the HealthLink Plan in installments payable in cash or in kind over a period
that does not exceed the life or life expectancy of the HealthLink Employee or
the HealthLink Employee and his or her Beneficiary.

        1.06    In-Service Withdrawals.    In addition to the amounts described
in Section 9.04, a HealthLink Employee participating in the Plan may make an
in-service withdrawal of all amounts attributable to assets transferred from the
HealthLink Plan to the Plan on his or her behalf (other than earnings on
elective deferrals made after 1988), subject to the hardship withdrawal
provisions in Section 9.04.

        1.07    Loan Repayments.    As soon as administratively practicable
after May 21, 2002, each participant loan in a HealthLink Participant's account
under the HealthLink Plan with an outstanding balance at May 21, 2002 will be
transferred to such participant's Account in this Plan, and repayment on each
such loan will commence under this Plan. Any participant loan made after May 21,
2002 under the HealthLink Plan (each a "New Loan") will be transferred to this
Plan as of the Plan Merger Date. Repayment on each such New Loan will be
amortized over the remaining term of the loan, taking into account repayment
amounts that were suspended under the HealthLink Plan prior to the Plan Merger
Date.

        1.08    Previous Authorizations.    All distributions in progress,
outstanding loans and hardship distributions initiated under the HealthLink
Plan, except as provided to the contrary in this Appendix, will be administered
under the Plan as of the Plan Merger Date.

        IN WITNESS WHEREOF, WellPoint Health Networks Inc. has cause this
Amendment to be executed this 30th day of April, 2002.

    WELLPOINT HEALTH NETWORKS INC.
 
 
By:
/s/  J. THOMAS VAN BERKEM      

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



QuickLinks


AMENDMENT TO THE WELLPOINT 401(k) RETIREMENT SAVINGS PLAN
